DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-04-2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 and 17 have been amended to further require “the deposited, directionally solidified structure not requiring further processing to form the structure, shape, size and geometry substantially similar to an initial geometry of the removed section”.  This is a negative limitation, which excludes “further processing” of the structure.
However, there does not appear to be support for the full scope of this claim limitation, since applicant’s disclosure does not recite 
According to MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the appellant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015).  
In the instant case, “further processing” is not recited in the specification anywhere, thus it is not taught as an alternative that could be excluded.  Furthermore, while such further steps are not recited, MPEP 2173.05(i) specfically instructs: “the mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Thus support cannot be found for this claim amendment.
Claims 4-9, and 20 are rejected for being dependent upon either claim 1 or 17, and thus incorporating its new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka (US 20110248001) in view of Topal (US 20050217110) in view of Bruck (US 20140044991).
Kawanaka teaches repairing turbine engine components that have existing directionally solidified structure by cutting away previously identified damaged portions of the component (claim 6) then depositing a metal material on the cut surface (filling it up) as an integral layer with the component to build up the component material to its desired form [0001-0003].  However, it teaches that if the material is just deposited without matching the crystal orientation will result in a loss of strength [0002].  In order to solve this problem it teaches specifically using direct metal laser deposition (DMLD) to deposit the metal material with a directionally solidified structure that is the same as the underlying component [0006-0009].
While Kawanaka teaches that the turbine material is cut, it does not specifically teach machining it off.  Topal is also directed towards repairing turbine engine components [0003] and specifically teaches cutting away damaged portions of the component by machining operations such as grinding [0028], but further teaches that the turbine engine materials can also be cut using other machining operations, such as milling or boring (drilling is boring) operations to produce a desired configuration [0034].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to specifically machine away the damaged portions of the component, using any of the different known machining operations, including grinding, milling, and boring, in the process of Kawanaka, since they were known cutting techniques to shape turbine engine components into their desired shapes and doing so would produce no more than predictable results 
Regarding the requirement that the process produce a deposited directionally solidified structure forming a structure, shape, size and geometry substantially similar to an initial 
However,  Bruck is also directed towards repairing turbine engine components with reproducing the crystal structure of the original part with the repair (abstract) and it further teaches that it is preferable to repair it to reproduce the original dimensional specifications (which is the geometry, and thus the same shape and size as the original part)[0004].
It is noted that, Topal also teaches that the goal of the repair is to restore the original geometry of the component being repaired [0010].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the deposition produce not only a structure, but a shape, size and geometry substantially similar to the initial geometry of the removed section because it was taught to be preferred to do so for such repairs.
Regarding the requirement that there be no further processing required to produce the structure, but a shape, size and geometry substantially similar to an initial geometry, Kawanaka teaches that the desired shape of the repair is produced by controlling the DMLD process to produce the desired processed shape [0025].  It does not teach performing any additional further processing steps are required.  Similarly, Bruck doesn’t teach additional processing steps to the deposited material are required to build the desired crystal structure and geometry, it just deposits the material into the desired crystal structure and geometry.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not perform additional processing steps on the directionally solidified structure of Kawanaka because it does not teach additional steps are required to produce the desired repair in its process and furthermore they would be motivated to do so to not increase the complexity of the process (claim 1).
Claims 4-5: as discussed for claim 1, it is obvious to bore out the damaged portions of the component and then fill the bored components with the deposited material since that is the taught way to perform these repair processes.
Claim 7: Topal teaches that the desired material for these turbine engine components can be nickel based superalloys [0003].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a nickel based superalloy as the material in the process because it is taught to be a desired material for these components and doing so would produce a more accurate repair (claim 7).
Claim 8: Topal teaches that the airfoils of the blades and vanes of the turbine engine are in particular need of such repairs [0005].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process on the turbine blades and vanes that include the airfoils because they are taught to be such components in need of such repair processes and doing so would produce a more accurate repair (claim 8).
Claim 9: Kawanaka teaches that the directionally solidified structure produced by the DMLD process in the machined portion of the component (as discussed above) further includes dendrites that are equiaxed (two dimensions are similar in size) and a third preferred growth direction [0014-0015], which is along the temperature gradient direction [0011], which is the (vertical) thickness direction of the growth [0032], so the equiaxed dendrites preferentially grow in the thickness direction (equiaxed columnar dendrites), and their morphology is thus reasonably considered to be columnar.  
Claim 17: see the previous discussion for claims 1 and 9.
Claim 20: see the previous discussion for claim 5.
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are not all convincing with any amended ground of rejection necessitated by amendment.
Regarding the new matter, while applicant’s lack of teaching of performing additional steps may make it obvious to not perform additional steps, it does not provide sufficient written support for claiming a negative limitation of not performing such steps.   
Regarding the argument that the repair of Kawanaka may not be back to an initial geometry of the removed section, while the examiner does not concede that it is unobvious for the repair of Kawanaka to do so, for the purpose of advancing prosecution, the Bruck reference has been supplied to clearly teach and motivate reproducing the original crystal structure, shape, size and geometry as the desired and known outcome of such a repair.
Regarding the argument that because Topal teaches additional machining can be used to produce the final geometry of the part, it would be unobvious to gain the desired geometry without doing so.  However, Kawanaka performs its repair process to produce the desired shape without teaching performing any additional processing steps or machining to do so, so it would be obvious to not perform such additional complicating steps in its process.  Similarly Bruck also teaches reproducing not only the desired crystal structure, but the geometry without performing additional steps.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712